PER CURIAM:
The defendants, husband and wife, were convicted of possession of heroin with intent to deliver, based upon their pleas of guilty to a single count information. The defendants had no prior convictions for any serious offense, and were apparently selling heroin in order to finance their own use of heroin, to which they had been addicted for some time. The trial court sentenced both defendants to ten years in the state penitentiary, even though they demonstrated that they had made substantial rehabilitation efforts since their arrest, and had apparently overcome their heroin addiction.
The defendants appeal on the sole ground that the sentence imposed by the trial court was excessively harsh and was an abuse of the trial court’s discretion. It is hereby ordered that the judgment of the trial court is modified to specifically retain jurisdiction for the 120 days provided for in I.C. § 19— 2601(4), in order to further review the rehabilitative process of the defendants and to *200review the recommendations of the Board of Corrections made pursuant to that section. State v. Ogata, 95 Idaho 309, 508 P.2d 141 (1973); State v. Neil, 13 Idaho 539, 90 P. 860 (1907).
The judgment and sentence of the trial court is affirmed as modified.